Citation Nr: 0334374	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  01-04 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for bronchial 
asthma has been received.

2.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for the residuals 
of a head injury has been received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




REMAND

The appellant served on active duty in the Marine Corps from 
June 1977 to June 1980.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2000 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama that decided 
that the claims of entitlement to service connection for 
bronchial asthma and for the residuals of a head injury were 
not reopened.  Therefore, the issues on appeal are as stated 
on the first page.

In a VA Form 9 dated in May 2001, the appellant submitted a 
request for a Travel Board hearing.  That hearing was 
scheduled for September 8, 2003, but the appellant failed to 
report.  Review of the evidence of record indicates that the 
hearing notification letter was mailed to an address 
different from that listed on the appellant's VA Form 3288 
filed in April 2003 before the hearing notice letter was 
issued.  A VA Form 119, dated in August 2003, lists the 
address that was included on the April 2003 VA Form 3288.  It 
was indicated on that form that the appellant was asking 
about his request for a hearing.  Therefore, it appears that 
the appellant may not have received the scheduling letter.  
Under the circumstances, the appellant should be scheduled 
for a Travel Board hearing.

The appellant's previous claims for service connection for 
bronchial asthma and for residuals of a head injury, 
manifested by headaches and blackouts, were denied in a 
rating decision issued in October 1992.  The appellant was 
notified that same month of that rating decision.  

In November 1992, the appellant submitted a VA Form 21-4138 
that he characterized as his Notice of Disagreement (NOD) and 
he asked that a Statement of the Case (SOC) be issued.  A 
deferred rating decision, issued on January 20, 1993; notes 
that the appellant had failed to specify the issue with which 
he disagreed and directed that the appropriate notice letter 
be sent to the appellant.  That notice letter was sent on 
February 8, 1993.  The veteran did not respond to this 
letter.

In the meantime, the appellant submitted another VA Form 21-
4138, received by the RO on January 25, 1993, in which he 
stated that he disagreed with the October 1992 rating 
decision that denied his claim for compensation for a head 
injury with headaches and blackouts.  

The Board finds that the statement received in January 1993 
constitutes a timely Notice of Disagreement (NOD) with the 
October 1992 RO rating action concerning the head injury 
residuals.  The United States Court of Appeals for Veterans 
Claims (Court) has directed that where an appellant has 
submitted a timely NOD with an adverse decision and the RO 
did not subsequently issue a statement of the Case (SOC) 
addressing the issue, the Board should remand the issue to 
the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Consideration of the question involved in the current appeal 
concerning whether the previously-denied claim for service 
connection for residuals of a head injury had been reopened 
must be deferred pending the possible completion of an appeal 
from the initial November 1992 rating decision. 

To ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following:

1.  The RO should schedule the appellant 
for a Travel Board hearing in accordance 
with applicable procedures pursuant to 
38 C.F.R. § 20.704.  If the appellant 
desires to withdraw his hearing request, 
prior to the conduct of the hearing, he 
should do so in writing at the RO.

2.  The RO should issue an SOC that 
addresses the appellant's claim of 
entitlement to service connection for the 
residuals of a head injury.  For the 
Board to have jurisdiction of that issue, 
an appeal must thereafter be perfected on 
a timely basis.

Following the aforementioned development, the case should be 
returned to the Board in accordance with applicable 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




